Title: To James Madison from James Maury, 9 April 1793
From: Maury, James
To: Madison, James


My dear SirLiverpool 9 Apl 1793
I have sometimes been drawn into Letters of Recommendation to you, not with my own intire aprobation, for which I beg your pardon. ’Tis tho’ by no means so on this Occasion. The Bearer the Revd Mr Toulmin goes to our Country on an Errand wherein we are so much interested, that I come forward with all my Heart & intirely of my own accord to request you particularly to favor him with your good offices in a Tour he makes thro’ the United States with the View of fixing on an abiding place for himself & some friends here, who are to become our fellow Citizens & will be valuable acquisitions as well for their Virtue & Knowlege as their property—among them is the virtuous Eddows of Chester. I am with particular Esteem & Regard your friend
James Maury
